DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 21 September 2020 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hill, US 2008/0169631 (“Hill”)(previously cited) in view of Sommerfeld, Sollars, Jr., US 5,277,230 (“Sollars”)(previously cited), and Kim et al., KR 2014-0087848A (“Kim”)(newly cited)(machine translation provided herewith). Kuder is relied upon as an evidentiary reference for claims 1-8. The Arnitel(R); copolyester elastomers website published online by PlasticsNet at https://www.plasticsnet.com
/doc/arnitelr-copolyester-elastomers-0001 (“PlasticsNet”) is as an evidentiary reference for claim 3.
Regarding claims 1, 4, 5, and 8, Hill discloses a laminate material comprising a woven substrate (102) disposed on which is a barrier layer (106) which is bonded to the woven substrate via an adhesive layer (104) [abstract, 0001, 0005, 0027-0034, Fig. 4B].  Hill teaches forming the barrier layer from a copolyester having a Tm of 220 °C sold by DSM Engineering Plastics (“DSM”) under the tradename Arnitel PL 5110 [0032].  
Hill is silent regarding the melting point of the adhesive, the fabric weight of the woven substrate, and the presence of a plurality of adhesive layers.
Sommerfeld discloses a hot melt laminating adhesive which exhibits improved initial and retained aged adhesion [abstract, 0007]. The adhesive is suitable for application onto fabrics and organic films [0015]. The adhesive is formed by melt blending a thermoplastic copolyesterether elastomer together with a metallocene-catalyzed low density polyethylene plastomer [0008-0011, 0014, 0015, 0080]. 
Sommerfeld teaches an examples of the disclosed adhesive composition which have a polymer component consisting of a copolyesterether elastomer component having a 
Sollars discloses a woven fabric which is suitable for use in forming air bags (abstract, col. 1 lines 4-25, col. 2 lines 54-60). The woven fabric has excellent tear resistant and flexibility (col. 2 lines 54-60).  The woven fabric may be formed from polyester fibers and may have a fabric weight of between 5 and 8 ounces per square yard (i.e. from about 169.5 to about 271.2 g/m2)(col. 2 lines 22-28).
Kim discloses a laminate material suitable for forming air bags wherein the laminate material comprises a fabric layer disposed on which is an adhesive layer and a gas barrier layer [0001, 0008-0011, 0016, 0022, 0023, 0026]. The adhesive layer may be formed from a copolyester-based polymer [0026]. Kim teaches pre-treating the fabric layer with a binder which may be a layer of polymer such as a polyurethane or an acrylic in order to improve adhesion between the fabric layer and the adhesive layer [0031, 0032].
Hill and Sommerfeld are both directed towards laminated materials comprising an adhesive. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the adhesive layer (104) of the laminate of Kato from the adhesive taught by Sommerfeld in order to take advantage of the adhesive’s improved initial and retained aged adhesion properties. 
Hill and Sollars are both directed towards the use of woven fabric material in the forming of airbags. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the polyester fabric taught by Sollars as the woven substrate (102) of the laminate of Hill in order to take advantage of the fabrics excellent tear resistant and flexibility. 
Hill and Kim are both directed towards laminate materials comprising an adhesive layer disposed on a fabric layer wherein the laminate material is suitable for forming air bags. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have pre-treated the woven substrate of the air bag of Hill with a layer of polymer binder material as taught by Kim with the expectation of improving adhesion between the woven substrate and the adhesive layer.
The air bag of modified Hill would have been formed from a laminate material comprising (in order) a polyester woven fabric substrate, an polymeric binder layer, an adhesive layer, and a barrier layer formed from a copolyester elastomer having a Tm of 220 °C.  The polyester woven fabric of the substrate would have had a fabric weight which overlaps, and therefore renders obvious, the fabric weight range recited in claim 1 (see MPEP 2144.05). The combination of the polymeric binder layer and the adhesive layer would have read on the claimed plurality of adhesive layers. The adhesive layer would have comprised a thermoplastic polyester elastomer and would have had a Tm of about 109 °C or less.  As such, the difference in the Tm of the adhesive layer and the barrier layer materials would have met the limitations of claims 1 and 5. The Tm of the barrier layer would have been 220 °C which meets the limitations of claim 8.
Regarding claim 2, the thermoplastic copolyesterether elastomer of the adhesive taught by Sommerfeld comprises both polytetrahydrofuran segments and thermoplastic copolyester segments [Table 3] which respectively read on the claimed soft and hard segments.
Regarding claim 3, PlasticsNet serves as evidence that copolyesters sold by DSM under the tradename Arnitel are copolyester thermoplastic elastomers (page 1).
Regarding claim 6, the air bag taught by modified Hill reads on the claimed air bag.
Regarding claim 7, Sollars teaches that the woven fabric may have a finished count of 30 to 110 picks per inch (i.e. from about 11.8 to about 43.3 picks per cm) which overlaps, and therefore renders obvious, the claimed range of number of pieces per centimeter.

Response to Arguments
Applicant’s arguments filed 21 December 2020 with respect to claims 1-8 have been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendment made to independent claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782